      Case: 3:20-cv-00178-NBB-JMV Doc #: 7 Filed: 09/21/20 1 of 1 PageID #: 24




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

MICHAEL GRIFFIN                                                                    PLAINTIFF

v.                                                           CIVIL NO. 3:20-cv-178-NBB-JMV

ANDREW M. SAUL, COMMISSIONER OF
SOCIAL SECURITY                                                                  DEFENDANT


      ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION FOR STAY

       The Court has considered Defendant’s Unopposed Motion for Stay [ECF No. 6] and finds

the motion should be granted in part.

       IT IS, THEREFORE, ORDERED that all proceedings in this case are stayed for 60 days

or until such time as the Commissioner of the Social Security Administration can prepare and file

the certified administrative record, whichever is earlier.

       This 21st day of September, 2020.



                                                      /s/ Jane M. Virden
                                                      UNITED STATES MAGISTRATE JUDGE
